Citation Nr: 0632940	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-14 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for residuals of post 
polio syndrome.  

3.  Entitlement to service connection for obstructive sleep 
apnea.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1955 to December 
1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs regional office (RO) in St. Petersburg, 
Florida.  

The Board issued a decision in March 2005 denying the 
veteran's appeal.  The veteran subsequently perfected an 
appeal to the United States Court of Appeals for Veterans 
Claims.  In December 2005, the Court granted a joint motion 
by the veteran and the Secretary of Veterans Affairs to 
vacate the Board's decision, and remand the case for further 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veterans Claims Assistance Act 
requires that VA afford a veteran a medical examination or 
obtain a medical opinion when necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d).  In addition, VA will 
make as many requests as are necessary to obtain relevant 
records from a Federal department or agency.  These records 
include but are not limited to military records, including 
service medical records; medical and other records from VA 
medical facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159 (2006).  

In the Joint Motion, the parties concluded that several 
additional items of evidentiary development were required.  
First, it was noted that the Board had not addressed the VA's 
duty to exercise greater diligence in assisting an appellant 
with the development of evidence in support of his claim in a 
case where his service medical records were lost.  Second, it 
was noted that when VA is unable to locate a claimant's 
records, it should advise him to submit alternative forms of 
evidence to support his claim and should assist him in 
obtaining sufficient evidence from alternative sources.  
Third, the parties noted that there was no indication that 
the VA pursued alternative sources of evidence to support the 
appellant's claim, such as clinical records from the medical 
facilities at the base where the veteran was stationed.  
Fourth, it was concluded that in light of a service medical 
record (the separation exam) showing a history of an in-
service head injury and an opinion by a VA neurologist in 
October 1997 noting a possible etiological connection between 
the veteran's present disorder and service, the VA should 
afford the appellant an examination for the purpose of 
obtaining a fully informed nexus opinion. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
with a letter which advises him to submit 
alternative forms of evidence to support 
his claims for service connection.  The 
veteran should be allowed an appropriate 
period of time to respond, and the RO 
should thereafter assist him in any 
appropriate way in obtaining sufficient 
evidence from alternative sources.  

2.  The RO should also pursue alternative 
sources of evidence to support the 
appellant's claim, such as clinical 
records from the medical facilities at 
the base where the veteran was stationed.  
In particular, the RO should attempt to 
obtain the records from the two week long 
period of hospitalization at the Sampson 
Air Force Base which the veteran has 
reported occurred following his head 
injury in service.  The Board notes that 
service hospitalization records are 
sometimes stored separately from the 
veteran's other service medical records.  
VA must continue its efforts until all 
records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  If no such 
records exist, this should be documented.  

3.  After completion of all attempts to 
obtain the additional evidence requested 
above, the veteran should be afforded a 
VA neurology examination to determine the 
nature and etiology of any neurological 
disabilities, to include any seizure 
disorder and/or abnormal EEG findings 
which the veteran may currently have.  
Likewise, the examiner should offer an 
opinion as to whether any current post-
polio syndrome and/or sleep apnea is 
related to the head injury in service.  
The claims folder, including the service 
medical records should be made available 
to and reviewed by the examiner before 
the examination.  The examiner should 
record the full history of the claimed 
disorders.  The examiner should 
specifically comment as to the likelihood 
that any currently found disability is 
related to the concussion and history of 
abnormal EEG documented on the service 
separation examination report.  

4.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action. Where the 
remand orders of the Board or the Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



